Citation Nr: 1145069	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  10-27 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for service-connected traumatic brain injury. 

2.  Entitlement to an initial rating in excess of 30 percent for service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2009, the Veteran had VA examinations for the disabilities on appeal.  

In the substantive appeal submitted in June 2010, the Veteran contended that higher ratings are warranted.  He stated that his brain injury symptoms warrant a 60 percent rating.  The Veteran also noted that he experiences headaches on a daily basis.

With regard to PTSD, the Veteran stated that the examiner's assessment of PTSD did not adequately contemplate the severity of his disability.   He stated that his disability is worse than "chronic and mild" as noted by the VA examiner.

In a statement dated in October 2011, the Veteran's representative noted that the VA examinations upon which the evaluations are based are approximately two and a half years old.  The Veteran's representative requested that updated evaluations be obtained in order to assess the Veteran's current condition.  

The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  As the Veteran's statements indicate that his disabilities may have worsened, the Veteran should be scheduled for a VA examination to determine the current severity of his traumatic brain injury and PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity of traumatic brain injury.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the claims file was reviewed.  The examiner should discuss all findings in terms of 38 C.F.R. § 4.124a , Diagnostic Code 8045," Evaluation of Cognitive Impairment and Subjective Symptoms."  The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

2.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity of PTSD.  The claims file should be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that such a review was conducted.  The examiner should assign a GAF score, and the examination report should identify the manifestations of PTSD. 

3.  Following the completion of the requested actions, the claims on appeal should be readjudicated.  If the benefit sought remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded an opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


